DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 3/9/22.  Claims 1 and 6-7 were amended; claims 2 and 5 were canceled.  Claims 1, 3-4, and 6-17 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/22 has been entered.

Response to Arguments
4.	Applicant’s arguments, see page 8 of Remarks, filed 3/9/22, with respect to the objection to claim 16 have been fully considered and are persuasive.  The objection to claim 16 has been withdrawn. 
5.	Applicant’s arguments, see pages 8-9 of Remarks, filed 3/9/22, with respect to the rejections of claims 1-17 under 35 U.S.C. 112(b) have been fully considered, some of which are persuasive.  Therefore, some of the previous grounds of rejection under 35 
6.	Applicant’s arguments, see page 9 of Remarks, filed 3/9/22, with respect to the rejections of claims 1, 3-5, 7-10, and 17 under 35 U.S.C. 103 as being unpatentable over Ronchi (US Pub. 2008/0040870) in view of Cole (US Pat. 5,942,006) have been fully considered and are persuasive.  The rejections of claims 1, 3-5, 7-10, and 17 under 35 U.S.C. 103 as being unpatentable over Ronchi (US Pub. 2008/0040870) in view of Cole (US Pat. 5,942,006) have been withdrawn. 

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one first dyeing group” in claim 1;
“first squeezing device” in claim 1;
“oxidation or diffusion/fixation group” in claim 1;
“at least one outlet device” in claim 1;
“one or more oxidation intensifier devices” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 3-4, and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

12.	Claim limitation “at least one outlet device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and at least one outlet device for the yarn, configured to let out said yarn from the dyeing apparatus when the dyeing of said yarn is performed in an inert environment, while ensuring the sealed closure of the least one covering case”.  The disclosure is devoid of any structure that performs the function in the claim.  Upon review of the disclosure, the only explanation described by the specification teaches:
“The covering case 24 may also be provided with at least one outlet device 28 for the yarn 100, through which said yarn 100 exits from the dyeing apparatus 10 in case of dyeing under nitrogen, while ensuring the sealed closure of the covering case 24.” [¶0057]
The specification is devoid of any structure for said “at least one outlet device” to perform the claimed function of letting out yarn from the dyeing apparatus while ensuring the sealed closure of the at least on covering case.  Therefore, upon review of the disclosure in its entirety, with regard to said “at least one outlet device” (as defined by claim 1) no clear association between structure and function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 11,
Lines 3-4 recite “said at least one first dyeing apparatus and said at least one dyeing apparatus being arranged in series” which renders the claim indefinite.  Since at least one first dyeing apparatus and at least one second dyeing apparatus, it is unclear how they are arranged “in series” under the condition there is more than one first dyeing apparatus and/or more than one second dyeing apparatus.
Lines 7-9 recite “a return path for the yarn being interposed between the corresponding second squeezing device of the at least one second dyeing apparatus and the at least one first dyeing group of the at least one first dyeing apparatus” which renders the claim indefinite.  Again, this claim configuration is unclear under the condition there is more than one first dyeing apparatus and/or more than one second dyeing apparatus.
The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 17,
Lines 6 recites "enclosed by at least one covering case" which renders the claim indefinite because it is unclear if this refers to the at least one cover case established in independent claim 1.  This can be corrected by an amendment instead reciting "enclosed by the at least one covering case".

Conclusion
13.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art references made of record and not relied upon that are considered pertinent to applicant’s disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711